Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 1 of 9




                     Attachment 4
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 2 of 9

Hong, Caroline

From:              Bryson, Jane
Sent:              Tuesday, July 23, 2019 10:16 PM
To:                Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:           FW: Forbearance Request for Partially Approved Claims - OSLA
Attachments:       PartialApprovalForb_20180705.zip




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:47 AM
To: 'borrowerdefense@osla.org' <borrowerdefense@osla.org>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ OSLA

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non-
capping Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on
forbearance until FSA instructs the servicer to remove the forbearance (once the claim has been
decided/resolved). If the borrower is currently in deferment (or in $0.00 IDR plan) the borrower shall remain in
that deferment/plan but if that deferment/plan ends prior to FSA instructing the servicer to remove the
forbearance, an administrative forbearance should be applied after the deferment/plan end so that borrower
remains in forbearance until FSA instructs the servicer to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA
due to borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                        1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 3 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Tuesday, July 23, 2019 10:16 PM
To:                  Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:             FW: Forbearance Request for Partially Approved Claims - PHEAA
Attachments:         PartialApprovalForb_20180705.zip

Importance:          High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:48 AM
To: FedLoanProgramManagement <FedLoanProgramManagement@pheaa.org>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ PHEAA
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 4 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Tuesday, July 23, 2019 10:18 PM
To:                  Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:             FW: Forbearance Request for Partially Approved Claims - EdFin
Attachments:         PartialApprovalForb_20180705.zip

Importance:          High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:45 AM
To: 'Compliance@edfinancial.com' <Compliance@edfinancial.com>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>; Analysts‐Compliance <Analysts‐
Compliance@edfinancial.com>
Subject: Forbearance Request for Partially Approved Claims ‐ EdFin
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
                  Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 5 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Wednesday, July 24, 2019 12:42 PM
To:                  Hong, Caroline
Cc:                  Hayhurst, Sara; Curran, Frank D.
Subject:             FW: Forbearance Request for Partially Approved Claims - GREAT LAKES
Attachments:         PartialApprovalForb_20180705.zip

Follow Up Flag:      Follow up
Flag Status:         Completed




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:50 AM
To: 'enrollmentstatus@glhec.org' <enrollmentstatus@glhec.org>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ GREAT LAKES

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 6 of 9

Hong, Caroline

From:              Bryson, Jane
Sent:              Tuesday, July 23, 2019 10:17 PM
To:                Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:           FW: Forbearance Request for Partially Approved Claims - GRANITE STATE
Attachments:       PartialApprovalForb_20180705.zip

Importance:        High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:46 AM
To: 'ahamlin@gsmr.org' <ahamlin@gsmr.org>; 'ls‐msgseniors@gsmr.org' <ls‐msgseniors@gsmr.org>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ GRANITE STATE
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non-
capping Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on
forbearance until FSA instructs the servicer to remove the forbearance (once the claim has been
decided/resolved). If the borrower is currently in deferment (or in $0.00 IDR plan) the borrower shall remain in
that deferment/plan but if that deferment/plan ends prior to FSA instructing the servicer to remove the
forbearance, an administrative forbearance should be applied after the deferment/plan end so that borrower
remains in forbearance until FSA instructs the servicer to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA
due to borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                        1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 7 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Tuesday, July 23, 2019 10:18 PM
To:                  Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:             FW: Forbearance Request for Partially Approved Claims - MOHELA
Attachments:         PartialApprovalForb_20180705.zip

Importance:          High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:44 AM
To: grp.fc‐mgmt <grp.fc‐mgmt@mohela.com>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ MOHELA
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 8 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Tuesday, July 23, 2019 10:16 PM
To:                  Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:             FW: Forbearance Request for Partially Approved Claims - NAVIENT
Attachments:         PartialApprovalForb_20180705.zip

Importance:          High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:48 AM
To: 'Ed‐Claims_Research@navient.com' <Ed‐Claims_Research@navient.com>
Cc: Bryson, Jane <Jane.Bryson@ed.gov>; 'Tarynne.Wolfe@navient.com' <Tarynne.Wolfe@navient.com>;
'Cynthia.L.Titus@navient.com' <Cynthia.L.Titus@navient.com>; 'Theresa.A.Elms@navient.com'
<Theresa.A.Elms@navient.com>; 'Kathleen.M.Hullihan@navient.com' <Kathleen.M.Hullihan@navient.com>;
'Lisa.B.Mataloni@navient.com' <Lisa.B.Mataloni@navient.com>; Ed Servicer15_FP <edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ NAVIENT
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
                 Case 3:17-cv-07210-SK Document 111-6 Filed 09/18/19 Page 9 of 9

Hong, Caroline

From:                Bryson, Jane
Sent:                Tuesday, July 23, 2019 10:15 PM
To:                  Curran, Frank D.; Hong, Caroline; Hayhurst, Sara
Subject:             FW: Forbearance Request for Partially Approved Claims - NELNET
Attachments:         PartialApprovalForb_20180705.zip

Importance:          High




From: FSAOperations <FSAOperations@ed.gov>
Sent: Thursday, July 5, 2018 10:49 AM
To: 'EPNsightReports@nelnet.net' <EPNsightReports@nelnet.net>
Cc: 'david.guerrero@nelnet.net' <david.guerrero@nelnet.net>; Bryson, Jane <Jane.Bryson@ed.gov>; Ed Servicer15_FP
<edservicer15@ed.gov>
Subject: Forbearance Request for Partially Approved Claims ‐ NELNET
Importance: High

1. Identify any borrower from this list that you have on your system with any open loan(s).
2. For every borrower you have – the Servicer shall (similar to what was requested in CR 4585) apply a non‐capping
Administrative forbearance covering/resolving any prior delinquency (to bring current) and remain on forbearance until
FSA instructs the servicer to remove the forbearance (once the claim has been decided/resolved). If the borrower is
currently in deferment (or in $0.00 IDR plan) the borrower shall remain in that deferment/plan but if that
deferment/plan ends prior to FSA instructing the servicer to remove the forbearance, an administrative forbearance
should be applied after the deferment/plan end so that borrower remains in forbearance until FSA instructs the servicer
to remove the forbearance.
3. Servicers shall annotate the borrower account that the administrative forbearance has been applied per FSA due to
borrower's request related to 'Borrower Defense to Repayment’.

July COD password.

Thanks,
Aubrey




                                                           1
